705 S.E.2d 341 (2010)
STATE of North Carolina
v.
John Graylon WELCH.
No. 399P10.
Supreme Court of North Carolina.
November 4, 2010.
Richard E. Slipsky, Special Deputy Attorney General, for State of North Carolina.
John G. Welch, pro se.
Sue Genrich Berry, Wilmington, for John Graylon Welch.


*342 ORDER

Upon consideration of the petition filed on the 10th of September 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 4th of November 2010."